CRIST, Presiding Judge.
Legal separation proceeding. On December 21, 1979, the trial court divided the marital property, but declined to award maintenance and attorney fees to wife. Wife appeals. We affirm.
The parties were married on May 7, 1975 and separated on April 22, 1979. No children were born of the marriage. The trial court concluded, after a hearing, that the conduct of each party was “less than commendable, but not of such a nature as to cause a disproportionate division of marital property.” We agree.
The trial court ordered the marital property divided equally between husband and wife. Wife alleges husband’s misconduct was so great as to entitle her to a larger share of the marital property. Our reading of the transcript indicates the trial court properly considered the factors delineated in § 452.3,30, RSMo.1978 in its division of marital property. Burtscher v. Burtscher, 563 S.W.2d 526, 527-28 (Mo.App.1978). The division of marital property was appropriate and must be affirmed.
Wife next complains of error in the trial court’s failure to award maintenance in light of the parties approximately equal earnings. We defer to the trial court’s determination that wife is not entitled to maintenance under § 452.335, RSMo.1978 and find no abuse of discretion. In re Marriage of Barr, 579 S.W.2d 833, 835-36 (Mo.App.1979); In re Marriage of Pate, 591 S.W.2d 384, 391 (Mo.App.1979).
Wife’s final assignation of error is the trial court’s refusal to award her attorney fees. We find no abuse of discretion in the trial court’s failure to award attorney fees after consideration of the relative abilities of the parties to pay. Section 452.335, RSMo.1978; In re Marriage of Pate, 591 S.W.2d 384, 390 (Mo.App.1979); In re Marriage of Morris, 588 S.W.2d 39, 45 (Mo.App.1979).
The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD and SNYDER, JJ., concur.